Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.  	  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

3.    Group me claim 1-9, 16, and 17 drawn to “An oil composition”.

4.    Group II claims 10-13 drawn to “A process of preparing oil-continuous composition”.

5.	Group II claim 15 drawn to “A method of preparing particulate anhydrous non-defibrillated cell wall material” 

6.    The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


Higgins et al. discloses (see the claims and examples; [0007], [0024]) a shortening comprising at least 99% oil and less than 1% water. Higgins et al. also discloses that the fat phase contains solid fat (having by definition a solid fat content at 20°C of 0-50%) and a liquid oil.  Higgins et al. also discloses that shortening composition comprising cellulose ([0024]) and cellulose do not require high purity fiber ([0026]) and the cellulose serves as structuring to structure  the shortening by "taking some of the oil into capillaries", i.e. in absorbing or binding the oil ([0024]). It is to be noted that cellulosic material from natural source can be the choice from the plant material (vegetable source) as evidenced by applicants own specification (at least in Background section [0005]) which is cost effective desired choice. It is also evidenced by (Additionally), NPL Dongowski G et al. (At least in Abstract e.g. undestroyed cells of plant material is cellan is dietary fiber i.e. cellulosic equivalent natural source) that natural fiber (equivalent cellulose as representative fiber) source it can be from natural vegetable plant cell wall material which is cost effective desired choice.  One of ordinary skill in the art would select such a vegetable plant material as a natural source of ‘cellulose’ and having aubergine parenchymal tissue as desired vegetable as a natural food product of choice to serve as structurant in such an oil;-continuous composition of 

8.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

9.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition less than 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

10.    If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

11.    Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

12.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (579, 16, 17)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792